Citation Nr: 1525813	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (claimed as a heart condition), to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for cerebrovascular accident (claimed as stroke residuals), to include as due to herbicide exposure.

5.  Entitlement to service connection for enlarged prostate (claimed as voiding dysfunction), to include as due to herbicide exposure.

6.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1973 to January 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2005, August 2009, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A claim for service connection for a heart disorder was received in April 2005.  The October 2005 rating decision, in pertinent part, denied service connection for a heart disorder.  A claim for service connection for diabetes mellitus and hypertension was received in October 2007.  The August 2009 rating decision, in pertinent part, denied service connection for diabetes mellitus type II and hypertension.  

A claim for service connection for cerebrovascular accident was received in January 2010.  A claim for service connection for GERD, colon cancer, stroke residuals, hypertension, erectile dysfunction, and voiding dysfunction was received in October 2014.  The January 2015 rating decision, in pertinent part, denied service connection for GERD, cerebrovascular accident, colon cancer, erectile dysfunction, and enlarged prostate.

In February 2011, the Board, in pertinent part, previously adjudicated, and denied, the Veteran's claim for service connection for coronary artery disease.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the extent that it denied service connection for coronary artery disease.  In January 2013, the Board remanded the issues on appeal for additional development.

A claim for service connection for pseudofolliculitis barbae was received in December 2011.  The April 2013 rating decision (mailed April 20, 2013) granted service connection for pseudofolliculitis barbae and assigned a noncompensable (0 percent) initial disability rating, effective December 16, 2011.  In an April 2013 notice of disagreement, the Veteran expressed disagreement with the noncompensable initial disability rating assigned and expressly stated that he would "accept the December 16, 2011 effective date."  An April 2014 rating decision assigned a 10 percent initial disability rating for the pseudofolliculitis barbae, effective December 16, 2011 (the date the claim for service connection was received by VA).  In an April 2014 written statement (received on April 25, 2014), the Veteran purported to disagree with the effective date assigned for the grant of service connection.  

Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is clear and unmistakable error (CUE).  The Board finds that the April 2014 written statement, received more than one year after the April 2013 rating decision, was not a timely notice of disagreement and does not constitute a timely appeal of the effective date assigned for the grant of service connection for pseudofolliculitis barbae.  As such, the issue is not in appellate status before the Board.    

In December 2007, the Veteran testified at a personal hearing at the local RO in North Little Rock, Arkansas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Cerebrovascular Accident, Enlarged Prostate, 
Colon Cancer, GERD, and Erectile Dysfunction

The January 2015 rating decision, in pertinent part, denied service connection for GERD, cerebrovascular accident, colon cancer, erectile dysfunction, and enlarged prostate.  In a January 2015 written statement, the Veteran expressed disagreement with the denial of service connection for these issues.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The January 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for GERD, cerebrovascular accident, colon cancer, erectile dysfunction, and enlarged prostate for further procedural action.    

Service Connection for Coronary Artery Disease, Diabetes Mellitus, 
and Hypertension

In January 2013, the Board, in pertinent part, remanded the appeal to obtain the Veteran's unit records from the claimed period of service in Vietnam.  The Board directed the AOJ to send an inquiry to the Joint Services Records Research Center (JSRRC) or any other appropriate agency for unit records to conduct records searches to attempt to confirm the Veteran's presence with the unit and unit travel to Vietnam in February and March 1975 while a member of the: (a) 314 Security Police Squadron, (b) 314 Combat Support Group, (c) 18th Wing, 353rd SO Squadron, (d) TSCSUPCTR #0450 RNS 3057, Air Mobility Sq. N RTF-WSG Fleet Spt. Unit, and (e) TSCCOMM Deployment Sq. CMS (KBOR FY GP).   

Review of the claims file indicates that the only JSRRC request made by the AOJ upon remand was a September 2013 request for exposure to herbicides during the period April 1, 1975 to May 1, 1974, and from June 1, 1975 to July 1, 1975, while assigned to 50th TAS in support of Operation New Life.  The AOJ's request was not for the time period specified by the Board's remand instructions and did not ask for research on all five units.  See April 2014 deferred rating decision (in which the reviewing DRO acknowledged that the development requested by the Board had not been completed).  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a statement of the case that addresses the issues of service connection for GERD, cerebrovascular accident, colon cancer, erectile dysfunction, and enlarged prostate.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should send an inquiry to the JSRRC or any other appropriate agency for unit records to conduct records searches to attempt to confirm the Veteran's presence with the unit and unit travel to Vietnam in February and March 1975 while a member of the: 

   a) 314 Security Police Squadron,
   b) 314 Combat Support Group,
   c) 18th Wing, 353rd SO Squadron,
d) TSCSUPCTR #0450 RNS 3057, Air Mobility Sq. N RTF-WSG Fleet Spt. Unit, and 
e) TSCCOMM Deployment Sq. CMS (KBOR FY GP). 

All efforts and responses should be documented in detail and placed in the claims file.

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

